Citation Nr: 1607253	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased initial evaluation for service connected hearing loss.  

2.  Entitlement to increased initial evaluation for service connected tinnitus.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  

7.  Entitlement to a total disability rating based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia certified this case to the Board on appeal.  The October 2009 rating decision denied a total disability rating based on individual unemployability (TDIU).  

On his March 2012 substantive appeal, the Veteran requested a Travel Board Hearing before a Member of the Board in connection with his appeal.  However, his attorney withdrew this request in a July 2015 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

Following a February 2012 statement of the case (SOC), the Veteran underwent a VA audiological examination, the RO received the Social Security Administration (SSA) records, and the Veteran's attorney submitted recent VA treatment records.  The RO has not reviewed any of this new evidence in a supplemental statement of the case (SSOC).  However, to the extent that the VA audiological examination, SSA records, and VA treatment records are relevant to the claims on appeal, this decision remands the claims for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity on remand to consider the evidence submitted since the February 2012 SOC.  See 38 C.F.R. § 20.1304 (2015).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All other documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Remand is required regarding the issues of increased initial ratings for hearing loss and tinnitus; as well as whether new and material evidence has been received to reopen claims of service connection for a lower back disorder, a right knee disorder, a left knee disorder, and PTSD for issuance of a SOC.  The Veteran's attorney filed a June 2012 notice of disagreement (NOD) specifically addressing all issues adjudicated in the May 2012 rating decision.  The Board finds that the NOD is valid.  See 38 C.F.R. § 19.26 (2015).  As the NOD remains unprocessed for these issues, the Board finds that a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Remand is required regarding the issue of TDIU to obtain a social and industrial survey.  Currently, the Veteran's service connected disabilities are hearing loss and tinnitus.  Although the May 2012 VA audiological examination report indicates that the Veteran's hearing loss and tinnitus do not impact the ordinary conditions of daily life, including his ability to work, that opinion is not supported by any explanation, and does not consider the Veteran's employment history.  

While on remand, the AOJ should also obtain any outstanding VA treatment records.  

Finally, as the outcome of the readjudication of increased initial ratings for hearing loss and tinnitus; as well as whether new and material evidence has been received to reopen claims of service connection for a lower back disorder, a right knee disorder, a left knee disorder, and PTSD could affect the Veteran's entitlement to TDIU, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to increased initial ratings for hearing loss and tinnitus, and the issues of whether new and material evidence has been received to reopen claims of service connection for a low back disorder, a right knee disorder, a left knee disorder, and PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.  

2.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Miami VAMC and Lee County CBOC for treatment since July 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The surveyor should address the functional effects of each of the service-connected disabilities, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the survey report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

